Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant states Wang fails to disclose that the gateway autonomously shifts to the sleep state when returning to the external device as recited in the amended claims. However, neither the claims nor the specification disclose “autonomously shifting”. Paragraph 0045 discloses the support for the sleep state. This paragraph does not disclose the term “autonomously”. The examiner does agree that Wang does not disclose shifting to a sleep state when returning a response to the external device. Typical prior art is consistent with the example provided in paragraph 0045 of shifting to a sleep state when wireless communication is complete rather than the alternative of shifting to a sleep state when returning the response. In the prior art, a sleep state (a reduced power state) can be entered into when the functions requiring power have been completed. Once the transmitting has been completed in the prior art, the transmitter is powered down.
Applicant states Yoshino does not disclose the manager includes a function of a join request on page 13 of the remark after final. The examiner disagrees. As stated in the previous final office action, Yoshino further discloses the communication as shown in figure 9. A join request is received and conveyed to the proper components in the gateway 9. The system manager and security manager will determine if the join request will be granted since the system manager manages the system and the security manager will maintain the security of the system. A join reply will be sent that will either 
Applicant states Armstrong does not describe the problem regarding the radiation problem or stable wireless communication on page 14 of the after final remarks. However, a primary reference is not required to recite every issue or deficiency present in its system for a secondary reference to provide improvements for that system. As stated in the previous rejection of the claims and the previous final office action, the antenna module of Mochizuki carries out similar functions of the antenna in the gateway of Armstrong and can replace the antenna in the gateway of Armstrong. By carrying out this simple substation, there is an effect that unnecessary radiation can be suppressed and the stable wireless communication can be realized regardless of the installation position of the antenna module of Mochizuki in the location of the gateway antenna. This rationale provides a rationale to combine the references.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf on 6/14/2021.

The application has been amended as follows: 
In claim 1, line 42, the term “the response” is changed to “a response”.
In claim 8, line 47, the term “the response” is changed to “a response”.

Allowable Subject Matter
Claims 1, 5-8, 12-14, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the previously cited prior art does not disclose each and every limitation recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/14/2021